EXAMINER’S AMENDMENT

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Reasons for Examiner’s Amendment:
Claims 16, 22, 38, 41-42 have been amended to provide proper superscripts for various units.



The application has been amended as follows: 
In claim 16,
	line 6, “g/m2” has been changed to --g/m2--;
	line 10, both occurrences of “g/m2/24” has been changed to --g/ m2/24--;
	line 16, “cm3/m2/24” has been changed to --cm3/ m2/24--.

In claim 22,
	line 3, “g/m2” has been changed to --g/m2--.

In claim 38,
	line 6, “g/m2” has been changed to --g/m2--;
	line 9, “g/m2/24” has been changed to --g/ m2/24--;
	line 10, “g/m2/24” has been changed to --g/ m2/24--;
	line 16, “cm3/m2/24” has been changed to --cm3/ m2/24--.

In claim 41,
	line 2, “g/m2” has been changed to --g/m2--.

In claim 42,
	line 2, “g/m2” has been changed to --g/m2--.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a packaging sheet comprising: an outward-facing coloured layer; the recited paper layer; and the recited product-facing non-porous (i.e., not containing pores, voids, or perforations) polymer layer with the recited water vapor transmission value; wherein: the polymer layer is polyester or polyethylene terephthalate (claim 16); or the polymer is an ethylene-methyl acrylate copolymer coating (claim 38).
 	DURIN-FRANCE-WO ‘785 and ROGER-EP ‘010 and EP 997395 and EP 1041010 require perforated (i.e., “porous”) polymer layers; MARBLER ET AL and ADUR ET AL and ANSPON ET AL and DE 10 2009 050 898 and WO 2006/011842 fail to disclose the recited oxygen and water vapor transmission values; JP 10-266100 fail to disclose polyester or ethylene-methyl acrylate copolymer layers; CHEN (US 2010/0055273) fail to specifically disclose ethylene-methyl acrylate copolymer-coated paper laminates with the recited overall oxygen transmission properties.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

June 11, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787